Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Year Ended December 31 2008 2007 2006 2005 2004 Earnings from continuing operations before income from equity investees (1) $(42,291) $75,738 $61,596 $14,982 $19,900 Add back: Fixed charges 163,667 154,332 146,103 137,837 116,584 Amortization of previously capitalized interest 4,575 4,391 4,329 3,843 3,612 Distributed income of Unconsolidated Joint Ventures (2) 35,356 40,498 33,544 95,249 40,070 Deduct: Capitalized interest (7,972) (14,613) (9,803) (9,940) (5,995) Preferred distributions (2,460) (2,460) (2,460) (2,460) (12,244) Earnings available for fixed charges and preferred dividends $150,875 $257,886 $233,309 $ 239,511 $ 161,927 Fixed Charges Interest expense (3) $147,397 $131,700 $128,643 $ 121,612 $95,934 Capitalized interest 7,972 14,613 9,803 9,940 5,995 Interest portion of rent expense 5,838 5,559 5,197 3,825 2,411 Preferred distributions (4) 2,460 2,460 2,460 2,460 12,244 Total Fixed Charges $163,667 $154,332 $146,103 $ 137,837 $ 116,584 Preferred dividends (5) 14,634 14,634 23,723 27,622 17,444 Total fixed charges and preferred dividends $178,301 $168,966 $169,826 $ 165,459 $ 134,028 Ratio of earnings to fixed charges and preferred dividends 0.8 (6) 1.5 1.4 1.4 1.2 (1) Earnings from continuing operations before income from equity investees for the year ended December 31, 2008 includes a $117.9 million impairment charge related to our Oyster Bay project. (2) Distributed income of Unconsolidated Joint Ventures for the year ended December 31, 2008 includes an $8.3 million impairment charge related to our investment in University Town Center.In December 2005, a 50% owned unconsolidated joint venture sold its interest in Woodland.The Company's $52.8 million equity in the gain on the sale is separately presented on the face of the income statement. (3) Interest expense for the year ended December 31, 2006 includes charges of $3.1 million in connection with the write-off of financing costs.Interest expense for the year ended December 31, 2005 includes a $12.7 million charge incurred in connection with a prepayment premium and the write-off of financing costs. (4) TRG preferred distributions for the year ended December 31, 2004 include a $2.7 million charge relating to the redemption of the Series C and D Preferred Equity. (5) Preferred dividends for the years ended December 31, 2006 and 2005 include $4.7 million and $3.1 million, respectively, of charges recognized in connection with the redemption of Preferred Stock. (6) Earnings available for fixed charges and preferred dividends were less than total fixed charges and preferred dividends by $27.4 million.See Notes 1 and 2.
